SWANN, Judge.
Plaintiff O. W. Collins, Jr. sued the several defendants (appellees) and a jury trial was held. During the trial, directed verdicts were entered for the defendants, Frank J. O’Connor, Keymo Cars, Inc., Joseph R. Grogan, Jr. and Mako Enterprises, Inc., and subsequently, final judgments were rendered for these defendants.
After a jury trial, the jury returned a verdict for the plaintiff against the remaining defendants, Kolb and Magram, in the amount of $20,000.
Subsequently, the court entered an order granting the defendants Kolb and Mag-ram a new trial.
Collins appeals the orders granting a new trial to Kolb and Magram, and the final judgments for the other defendants.
No clear abuse of discretion having been shown, the order granting the new trial to Kolb and Magram is affirmed. See: Cloud v. Fallis, Fla. 1959, 110 So.2d 669; Pyms v. Meranda, Fla.1957, 98 So.2d 341; Turner v. Frey, Fla.1955, 81 So.2d 721.
The directed verdict and subsequent final judgment for the defendant, Mako Enterprises, Inc., was not contested or argued by appellant at trial and was granted without objection. Having acquiesced in its entry, he is in no position to complain for the first time on appeal.
The directed verdict and subsequent final judgments as to all the other defendants are affirmed, inasmuch as there was insufficient evidence in the record on which a jury could have lawfully found for the plaintiff against these defendants. Red Top Cab & Baggage Co., etc. v. Dorner, 159 Fla. 538, 32 So.2d 321 (1947).
Accordingly, the orders granting a new trial to Kolb and Magram, and the final judgments for the other defendants, are
Affirmed.